On Petition for Rehearing.

Mr. Justice Gabbert
delivered the opinion of the court:
Counsel for appellee have filed a petition for rehearing based solely upon the ground that we erred in holding that the testimony of the witness with respect to market prices was admissible. In support of this contention, Willard v. Mellor, 19 Colo. 534, is *392cited. Our attention was not called to this case in either the original briefs, or on oral argument. In that case it was held that circulars sent out from day to day by merchants dealing in a certain commodity purporting to give the market price of such commodity upon the day of issuance, it not appearing' that they were authenticated, and the sources of information from which the prices quoted not having been shown, were not admissible in evidence for the purpose of establishing the market values of the commodity to which they referred. We have not held to the contrary. The record discloses, as previously stated, that the witness had been engaged in buying and selling cattle for many years; that the market reports from Omaha, to which place the cattle of plaintiffs were shipped, are always consulted by dealers in cattle shipping to that point, and that their transactions are governed by such reports; that he had consulted the standard market reports, and by this means learned the prices at which cattle were quoted on different days in the Omaha market.
From this testimony, we hold, not that the market reports are admissible, but that they are proper sources of information to which a party may resort for the purpose of ascertaining market prices, and that one acquainted with the market in this way is competent to testify on the subject of market values. We know that such market reports as we are considering are constantly received and acted upon by dealers. Before a witness can testify regarding market values, he must appear to be qualified. If he has gained a knowledge on the subject from a source which the business world uniformly recognizes' as trustworthy, and acts upon, he is certainly qualified to testify on the subject of the market prices of commodities embraced in such reports for the period which they cover. — Sisson v. Cleveland & Toledo R. *393R. Co., 14 Mick 489; Smith v. N. C. R. R. Co., 68 N. C. 107; Nat’l Bank of Commerce v. City of Neiv Bedford, 56 N. E. 288. See, also, Whitney v. Thacher, 117 Mass. 523.
Opinion filed December 5, 1910;
rehearing denied February 6, 1911.
The petition for rehearing is denied.
Mr. Justice Musser and Mr. Justice Hill concur.